Citation Nr: 1521793	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-27 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for conjunctivitis and iritis (claimed as bilateral eye condition).

2.  Entitlement to service connection for a skin disorder of the hands. 

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to July 1977 and March 1982 and October 1985, with a combined total of over 20 years of active duty service. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge in September 2014.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless electronic claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In October 2014,  the Veteran submitted additional evidence in support of his appeal, in the form of  articles about jet fuel.  He did not submit a waiver of initial AOJ consideration of this evidence.  A remand is required for the issuance of a  supplemental statement of the case (SSOC) wherein the new evidence of record from July 2013 is reviewed and the claim is readjudicated.   See 38 C.F.R. § 20.1304 (2014).  

The Veteran testified that he has a current bilateral eye condition as a result of his military service.  He specifically testified that when he worked on a flight deck during his time in the Navy, the vents on his goggles allowed the exhaust gases from jet engines to penetrate his eyes.  He testified that his eyes watered a lot, were dry, and real dark crystals in the corner of his eyes.  He testified that he had dry and red eyes since his military service.  The Veteran's service treatment records indicate that in December 1970, May 1984, and August 1985, it was noted that he had no allergies or sensitivities.  His service treatment records also indicated that prior to neurology attacks in January 1965 and December 1970 his eyes hurt and he had either vision that was black or vision that diminished.  His post-service treatment records indicated a diagnosis of acute iritis left eye with posterior synechia with unknown etiology.  In April 2004 he was seen for left eye irritation and corneal abrasion after sanding his boat.  It was also noted that he had no problems with his eyes previously.  In April 2009 it was noted that he developed conjunctivitis.  He reported that his eyes itched and he had some "clear crusties" on his eyelids in the morning. 

The Veteran testified that some of his symptoms began during his military service and have continued since.  He also submitted numerous articles about jet fuel in support of his claim, but has not been afforded a VA examination.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral eye disorder.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should determine if he has a current bilateral eye diagnosis, to include conjunctivitis and iritis that is at least likely as not due to his military service.

The Veteran also testified that he has a current skin condition of the hands that is related to his military service, specifically, to working as a mechanic during service and exposure to jet fuel.  He testified that his hands dried out and cracked as a result of having no barrier between his hands and the harsh solvents he used during his military service.  As noted above, the Veteran's service treatment records indicate that he had no allergies during service.  While there is no notation of a skin condition of his hands during service his service treatment records indicate a rash on his groin in March 1964, September 1965, August 1968, and July 1982; a rash on his body in September 1965; a rash on his left shoulder in November 1965; and a small furuncle on the left buttocks in November 1971.  In addition, on the August 1985 Report of Medical Examination for Retirement it was noted that he had dyshidrotic eczema.  The Veteran's post-service treatment records include a May 2010 private treatment note that his skin was very dry on his hands.  

Based on the Veteran's testimony and medical records the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of his skin disorder of the hands.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The VA examiner should determine if the Veteran has a current skin condition of the hands that is at least likely as not due to his military service.

The Veteran testified that he has peripheral neuropathy of the lower extremities as a result of his military service.  He stated that during service he had varicose veins and claims that his current diagnosis of peripheral neuropathy of the bilateral lower extremities is related to varicose veins.  He also testified that he flew to Vietnam once during service and he stopped in DaNang before he went to an Air Force Base in Thailand.  The Veteran's service treatment records indicate that he had continuous right hip pain in May 1966, pain in his backs and legs in June 1966, and a swollen area/gland on his tailbone in January 1972.  The Veteran's post-service treatment records indicate diagnoses of peripheral neuropathy of the bilateral lower extremities.  In a September 2004 private treatment note it was stated that it was not completely clear why his peripheral neuropathy occurred and in May 2010.  In November 2004 and May 2010 it was remarked that his peripheral neuropathy could be the result of B12 deficiency. 

First, the Board notes that there is a presumption that certain disabilities are due to the herbicide exposure.  Among these disabilities is early onset peripheral neuropathy-recognized by the VA Secretary as etiologically related to such exposure.  See 338 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.   Although 38 C.F.R. § 3.309 previously referred to acute or subacute peripheral neuropathy, the regulation was recently amended.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  This amendment applies to this case.

The Final Rule implementing the amendment detailed reasons for the changes, noting medical report findings that peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  On these findings, the regulation was amended to remove the requirement that the disability appear within weeks or months after exposure that that it resolve within two years of the date of onset in order for the presumption to apply.  The Final Rule, however, also makes clear that the amendment does not change the requirement that the disability must have become manifest to a degree of ten percent or more within one year after the Veteran's last in-service exposure in order to qualify for the presumption.  See 78 Fed. Reg. 54,766 (Sept. 6, 2013).  However, the Veteran can still establish service connection, based on his presumed herbicide exposure, for a disease that falls outside of the parameters of sections 3.307 and 3.309.  See, e.g., Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994).

The Veteran testified that he was in the Republic of Vietnam on his way to an Air Force Base in Thailand.  The Board notes that exposure to Agent Orange is presumed if the Veteran served in the Republic of Vietnam and VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era.  See M21-1MR at IV.ii.2.C.10.qq.  However, his service personnel records are not associated with his claims file and therefore, his service in the Republic of Vietnam is not verified.  Therefore, on remand the AOJ should obtain all of the Veteran's service personnel records.  

The Veteran should also be afforded a VA examination to determine if he has a current diagnosis of peripheral neuropathy that is at least likely as not related to his military service. 

Furthermore, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  Obtain the Veteran's service personnel records and determine if he was exposed to Agent Orange in the Republic of Vietnam and/or Thailand.  Any response should be documented in the claims file.

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his bilateral eye disorder.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and the Veteran's assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

   The VA examiner should answer the following questions:

A)  Does the Veteran have a current diagnosed eye disorder, to include diagnoses of iritis and conjunctivitis?

B) For each diagnosed eye disability, is it at least likely as not (50 percent or greater probability) that it is related to any aspect of the Veteran's military service, to include exposure to jet fuel and exhaust on the flight line?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.  The VA examiner must discuss the articles about jet fuel and chemical exposure the Veteran submitted. 

4.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his skin disorder of the hands.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and the Veteran's assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

   The VA examiner should answer the following questions:

A)  Does the Veteran have a current diagnosed skin disorder of the hands?

B) For each diagnosed skin disability, is it at least likely as not (50 percent or greater probability) that it is related to any aspect of the Veteran's military service, to include exposure to solvents and jet fuel?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.  The VA examiner must discuss the articles about chemical exposure and jet fuels that the Veteran submitted. 

5.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of his peripheral neuropathy of the bilateral lower extremities.  The entire claims file must be made available to the examiner for review.  The examiner should discuss the Veteran's medical history and the Veteran's assertions regarding whether his condition is due to service.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

   The VA examiner should answer the following questions:

A)  Does the Veteran have a current diagnosis of peripheral neuropathy of the bilateral lower extremities?  Is it as likely as not that this disability, if identified, was manifest to a degree of 10 percent within one year of the Veteran's discharge from service.

B) For a diagnosis of peripheral neuropathy of the bilateral lower extremities, is it at least likely as not (50 percent or greater probability) related to any aspect of the Veteran's military service?

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion.  

6.  The AOJ should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The AOJ should then readjudicate the claims on appeal, to include all evidence since the July 2013 SOC.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




